United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
FEDERAL AVIATION ADMINISTRATION,
WASHINGTON CENTER, Leesburg, VA
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1999
Issued: April 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decision dated June 10, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden or proof in establishing that he
developed an emotional condition due to factors of his federal employment.
FACTUAL HISTORY
On December 26, 2006 appellant, then a 40-year-old air traffic control specialist, filed a
traumatic injury claim alleging that he developed mental duress, extreme anxiety, worry, fears,
nausea and dizziness. He attributed his symptoms to the promotion of supervisor, Tess Powell,
against whom he had filed a hostile work environment complaint. In support of his claim,
appellant submitted a report dated January 3, 2007 from a licensed clinical social worker.

The Office requested additional factual and medical information in a letter dated
April 6, 2007. It allowed appellant 30 days for a response. Appellant noted that he had filed a
complaint against Ms. Powell on December 13, 2006 for creating a hostile work environment.
He stated, “I am not claiming Ms. Powell’s grabbing of me as the cause of the harm.” Instead,
appellant attributed his emotional condition to learning that Ms. Powell had been promoted. He
learned on December 26, 2006 that she had received a promotion to operations manager and
appellant became fearful of retaliation as she would be in a position of control over his working
conditions and status. Appellant felt his job was in jeopardy. He also attributed his emotional
condition to the investigation of the hostile work environment claim. Appellant contended that
the investigation was grossly unfair as he had not been interviewed during the course of the
investigation, noting that a coworker, Terrence Accoo, had been interviewed. He submitted a
copy of Mr. Accoo’s statement which noted that Ms. Powell had grabbed appellant and him by
the arms and ushered them from a hallway where they had been discussing a football game.
By decision dated September 6, 2007, the Office denied appellant’s claim on the grounds
that he failed to submit the necessary medical opinion evidence to establish a prima facie case
for a traumatic injury. It noted that a licensed clinical social worker was not a physician for the
purposes of the Federal Employees’ Compensation Act.1
Appellant requested reconsideration on December 3, 2007 and reiterated that the
investigation of his hostile work environment complaint was inadequate as he was not
interviewed. He also submitted a copy of the formal complaint that he filed. Appellant
submitted a report dated March 11, 2008 from Dr. Jennifer James, a Board-certified internist,
who noted appellant’s history of injury and diagnosed adjustment disorder with anxious mood.
By decision dated June 10, 2008, the Office modified the September 6, 2007 decision to
deny his claim on the grounds that he failed to substantiate a compensable factor of employment
as causing or contributing to his diagnosed emotional condition.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related an employee’s employment. There are situations where an injury or an illness
has some connection with the employment but nevertheless does not come within the concept or
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to his regular of specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Act.2 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.3
1

See Arnold A. Alley, 44 ECAB 912 (1993); Debbie J. Hobbs, 43 ECAB 135 (1991).

2

5 U.S.C. §§ 8101-8193.

3

See Thomas D. McEuen, 41 ECAB 387, 390-91 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 125, 129 (1976).

2

As a general rule, a claimant’s reaction to administrative or personnel matters falls
outside the scope of the Act. However, to the extent that the evidence demonstrates that the
employing establishment either erred or acted abusively in discharging its administrative or
personnel responsibilities, such action will be considered a compensable employment factor.4
ANALYSIS
Appellant attributed his emotional condition to learning of the promotion of Ms. Powell
to operations manager on December 26, 2006. He feared retaliation and the loss of his position
due to her promotion following a complaint against her. The record does not establish that
Ms. Powell had assumed the duties of her new position or had taken any action against appellant.
Appellant addressed the possibility that she might take negative actions against him. The
possibility of a future injury does not constitute an injury under the Act.5 Appellant therefore has
not established any compensable factor of employment in this regard.
Appellant also attributed his emotional condition to the employing establishment’s
handling of the investigation into his hostile work environment complaint against Ms. Powell.
He alleged that the investigation was inadequate as Mr. Accoo was interviewed while he was
not. An investigation by the employing establishment is an administrative matter.6 Generally,
actions of the employing establishment in administrative or personnel matters, unrelated to the
employee’s regular or specially assigned work duties, do not fall within coverage of the Act.
However, where the evidence demonstrates that the employing establishment either erred or
acted abusively in the administration of personnel matters, coverage may be afforded. The
Board finds that the evidence of record is insufficient to establish administrative error or abuse in
the investigation of appellant’s complaints. The record reflects that appellant was dissatisfied
with the course of the investigation as he was not interviewed. However, this fact alone is not
sufficient to establish error or abuse on the part of the employing establishment in conducting the
investigation. Appellant has not established a compensable factor of employment in regards to
the investigation.7
CONCLUSION
The Board finds that appellant failed to substantiate a compensable factor of employment
as causing or contributing to his emotional condition claim.

4

James P. Guinan, 51 ECAB 604, 607 (2000).

5

Ernest St. Pierre, 51 ECAB 623, 625 (2000).

6

J.F., 59 ECAB ___ (Docket No. 07-308, issued January 25, 2008).

7

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

3

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

